

daofferletterfinalimage1.gif [daofferletterfinalimage1.gif]


November 6, 2017
Dear Dave,
Congratulations! It is my pleasure to confirm your promotion to Group President,
Outdoor Products, reporting to me. Effective, November 20, 2017, your annual
base salary will increase from $400,000 to $440,000 per year, paid biweekly. You
will also move from a Band 16 to a Band 17 in our executive compensation
structure. As a result, your target annual incentive will increase from 55% to
65% of base salary, with a maximum payout of up to 130% of base salary. Annual
incentive payments are not guaranteed and will be based on fiscal year end
results of Vista Outdoor, as well as your personal performance. Your annual
incentive payment for Fiscal Year 2018 will be prorated based on the number of
days under each incentive target during the fiscal year. Your paid time off and
benefits will remain the same.
As a Band 17 executive, you will continue to be eligible to participate Vista
Outdoor’s long term (equity) incentive plan as a part of your annual
compensation package, with your target incentive increasing from 100% to 110% of
your base salary beginning in Fiscal Year 2019. The timing, amount, form and
terms of your annual equity grants are determined by the Management Development
and Compensation Committee of our Board of Directors, in its sole discretion.
Your award will be subject to the applicable terms and conditions of the Vista
Outdoor long term incentive plan, your award agreement and the other materials
provided to you through E*Trade Financial, our stock plan administrator, at the
time you accept your grants. 


Below is a chart that summarizes the compensation changes described above in
this letter:
Compensation Type
Current
New
% Incr.
Base
$400,000
$440,000
10%
Target Bonus $
$220,000 (55%)
$286,000 (65%)
30%
LTI $
$400,000 (100%)
$484,000 (110%)
21%
Total Direct Compensation
$1,020,000
$1,210,000
19%



Additionally, you will receive a one-time, cash award totaling $500,000 (Cash
Award), which will be paid in a lump sum on the second anniversary of your
acceptance this agreement. The period between your acceptance of the Cash Award
and the second anniversary of such acceptance is referred to in this letter as
the “Award Period.” The award will be subject to applicable withholdings and
deductions and paid to you on a regular payroll date within 30 days of such
anniversary date.


Payment of the Cash Award is subject to your continued employment, in good
standing, with Vista Outdoor on the payment date. If your employment is
terminated by Vista Outdoor without Cause, then you will be eligible only for a
pro-rated payment of the Cash Award, based on the number of days you were
actively employed by Vista Outdoor during the Award Period. Any such pro-rated
payment will be made to you on a regular payroll date within 30 days following
such termination. For purposes of this letter, “Cause” means: (i) your failure
to




--------------------------------------------------------------------------------




perform your duties of employment; (ii) your engaging in any act of dishonesty,
wrongdoing or moral turpitude or violation of Vista Outdoor’s Code of Conduct or
other applicable company policy or rule; (iii) your breach of your duty of
loyalty; or (iv) your failure to comply with any confidentiality,
non‐solicitation or non‐compete agreement with Vista Outdoor or other
obligations you have to protect Vista Outdoor or Vista Outdoor customer trade
secrets or confidential or proprietary information. If you are terminated for
Cause before the Cash Award payment date, then you will forfeit the entire Cash
Award.


The terms of this employment offer do not constitute an employment agreement;
your pay and benefits will follow Vista Outdoor’s compensation and benefits
programs which are subject to change. Vista Outdoor reserves the right, in its
discretion, to modify or terminate its compensation and benefits programs at any
time, including without limitation adjusting any bonus or equity targets, grants
or payouts for performance or other reasons.


Dave, we are truly excited to extend this promotion to you and look forward to
the continued contributions you will make at Vista Outdoor. To confirm
acceptance of this promotion, please sign, date and return to me.


Sincerely,

/s/ Chris Metz


Chris Metz
Chief Executive Officer




Accepted:


/s/ David Allen
/
11/7/2017
David Allen
 
Date



